internal_revenue_service department of the treasury index number washington dc number release date person to contact telephone number refer reply to plr-107638-99 cc dom p si date date legend company state date date date date date date date date date sec_1 sec_2 trust trust trust trust plr-107638-99 a b c this letter responds to a letter dated date and subsequent correspondence by your authorized representative on behalf of company requesting rulings under various sections of subchapter_s of the internal_revenue_code facts according to the information submitted company was incorporated on date1 under the laws of state and elected to be treated as an s_corporation as defined by sec_1361 on date as of date company had two shareholders sec_1 and sec_2 on date sec_1 and sec_2 each transferred a shares of company's stock to both trust and trust irrevocable trusts established for the benefit of sec_1's and sec_2's grandchildren on date sec_1 and sec_2 transferred b shares of company's stock to trust an irrevocable_trust set up for another of the shareholders' grandchildren with the exception of a testamentary_power_of_appointment given to the beneficiary of trust the substantive sections of the trusts were identical although the trust agreements do not provide that any corpus distributed during the life of the current income_beneficiary may be distributed only to that beneficiary as required by sec_1361 company represents that under state law and the trusts the trustees have no power to distribute corpus to anyone but the current income beneficiaries during the lives of the current income beneficiaries company represents that all three trusts were intended to be qualified subchapter_s trusts qssts under sec_1361 however due to a mistake the beneficiaries of the trusts failed to timely file qsst elections on date sec_2 died owning c shares of company's stock company's stock remained in her estate until date when it was transferred to trust trust was intended to be a qsst but sec_1 the beneficiary of trust did not timely file a qsst election on date sec_1 retained a new attorney for the purposes of estate_planning after reviewing company's records this attorney discovered that the company's s_corporation_election may have terminated because the trusts did not file qsst elections on date the beneficiary of trust and on date the beneficiaries of trust trust and trust filed qsst elections with the appropriate service_center company maintains that it has consistently filed its returns as an s_corporation and that the failure_to_file the qsst elections was not intentional nor motivated by tax_avoidance or retroactive tax planning company and its shareholders agree to make plr-107638-99 any adjustments that the commissioner may require consistent with the treatment of company as an s_corporation rulings requested company requests that it be granted relief under sec_1362 from the termination that resulted from the beneficiaries of trust trust trust and trust failing to file qsst elections company requests a ruling that trust trust trust and trust are eligible to be qssts under sec_1361 law and analysis sec_1361 defines an s_corporation as a small_business_corporation for which an election under sec_1362 is in effect for the taxable_year sec_1361 provides that a small_business_corporation means a domestic_corporation that is not an ineligible_corporation and that does not have as a shareholder a person other than an estate a_trust described in sec_1361 or an organization described in sec_1361 who is not an individual sec_1361 provides that for purposes of sec_1361 a_trust which is treated under subpart e of part i of subchapter_j of chapter as owned by an individual who is a citizen or resident_of_the_united_states is an eligible shareholder of an s_corporation sec_1361 provides that in the case of a qsst with respect to which a beneficiary makes an election under sec_1361 a the trust shall be treated as a_trust described in sec_1361 and b for purposes of sec_678 the beneficiary of the trust shall be treated as the owner of the portion of the trust consisting of stock in an s_corporation with respect to which the election under sec_1361 is made sec_1361 provides that a beneficiary of a qsst or a beneficiary's legal_representative may elect to have sec_1361 apply sec_1361 provides that an election under sec_1361 shall be effective up to days and months before the date of the election sec_1361 and sec_1_1361-1 and ii provide that for the purposes of sec_1361 the term qsst means a_trust - a the terms of which require that i during the life of the current income_beneficiary there shall be only income_beneficiary of the trust ii any corpus distributed during the life of the current income_beneficiary may be distributed only to such beneficiary iii the income_interest of the current income_beneficiary in the trust shall terminate on the earlier of such beneficiary's death or the termination of the trust and iv upon the termination of the trust during the life of the plr-107638-99 current income_beneficiary the trust shall distribute all of its assets to such beneficiary and b all of the income within the meaning of sec_643 of which is distributed or required to be distributed currently to individual who is a citizen or resident_of_the_united_states sec_1_1361-1 provides in part that if the terms of the trust do not preclude the possibility that any of the requirements stated in sec_1_1361-1 will not be met the trust will not qualify as a qsst for example if the terms of the trust are silent with respect to corpus distributions and distributions of corpus to a person other than the current income_beneficiary are permitted under local law during the life of the current income_beneficiary then the terms of the trust do not preclude the possibility that corpus may not be distributed to a person other than the current income_beneficiary and therefore the trust is not a qsst sec_1_1361-1 provides that the determination of whether the terms of a_trust meet all of the requirements under sec_1_1361-1 depends upon the terms of the trust instrument and the applicable local law sec_1362 provides than an election to be an s_corporation shall be terminated whenever at any time on or after the first day of the first taxable_year for which corporation is an s_corporation such corporation ceases to be a small_business_corporation sec_1362 provides that if an election under sec_1362 by any corporation was terminated under sec_1362 the secretary determines that the circumstances resulting in such termination were inadvertent no later than a reasonable period of time after discovery of the circumstances resulting in the termination steps were taken so that the corporation is a small_business_corporation and the corporation and each person who was a shareholder of the corporation at any time during the period specified pursuant to sec_1362 agrees to make the adjustments consistent with the treatment of the corporation as an s_corporation as may be required by the secretary for that period then notwithstanding the circumstances resulting in such termination the corporation shall be treated as an s_corporation during the period specified by the secretary conclusions after applying the relevant law to the facts presented and representations made we conclude that the abovementioned trusts are qualified to be qssts under sec_1361 provided that state law provides that during the lives of the current income beneficiaries any corpus distributed may only be distributed to the respective current income_beneficiary of the particular trust in question furthermore we conclude that company's s election terminated on date because of the failure of the beneficiaries of the trusts to file qsst elections and that this termination was inadvertent within the meaning of sec_1362 under sec_1362 company will be treated as if it were an s plr-107638-99 corporation from date and thereafter provided company’s s_corporation_election was valid and was not otherwise terminated under sec_1362 accordingly all the shareholders of company in determining their respective income_tax liabilities during the termination period and thereafter must include the pro_rata share of the separately and nonseparately computed items of company as provided in sec_1367 and take into account any distributions made by company as provided by sec_1368 for the purpose of this letter_ruling no adjustments are necessary for the shareholders during closed years if company the trusts or any of company's shareholders fail to treat company as described above this ruling shall be null and void except for the specific ruling above no opinion is expressed or implied concerning the federal tax consequences of the facts of this case under any other provision of the code specifically we express no opinion whether company is otherwise qualified to be an s_corporation pursuant to a power_of_attorney on file with this office a copy of this letter is being sent to your authorized representative this ruling is directed only to the taxpayer requesting it under sec_6110 it may not be used or cited as precedent sincerely yours william p o'shea chief branch office of the assistant chief_counsel passthroughs and special industries
